Citation Nr: 1750400	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right wrist disability, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A January 2014 rating decision by the RO granted service connection for gastroesophageal reflux disease (GERD) (claimed as stomach condition).  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).  Parenthetically, the Board notes that the Veteran subsequently initiated an appeal regarding the initial rating.  This issue is currently being developed by the RO and will be adjudicated in a separate Board decision. 

In January 2014, the Veteran also filed a substantive appeal (via VA Form 9), in which he limited his appeal to entitlement to service connection, to include on a secondary basis, for right wrist disability.  Specifically, the Veteran indicated he wished to withdraw his claim of entitlement to an increased rating for post-traumatic degenerative joint disease with flexion contracture of the right thumb (claimed as hand).  As the request to withdraw was received prior to the case being transferred to the Board, the withdrawal was effective immediately and no further action need be taken by the Board on this issue.  See 38 C.F.R. § 20.204.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the record reflects that the claim must be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

The Veteran asserts entitlement to service connection, to include on a secondary basis, for right wrist condition.  In particular, the Veteran contended that his CTS developed as a result of his service-connected post-traumatic degenerative joint disease with flexion contracture of the right thumb.

The relevant medical evidence in this case consists of the Veteran's service treatment records (STRs), post-service VA and private treatment records, and lay statements by the Veteran and other sources. 

STRs dated in January 1977 reflect the Veteran suffered an injury to his thumb resulting from a fall.  At that time, he was diagnosed with disruption, ulnar collateral ligament, first metacarpal phalangeal (MP) joint, right hand.  Imaging studies of the wrist and hand were performed and were found to be negative.  The Veteran was subsequently medically discharged from service.  STRs are otherwise negative for any complaints of and/or treatment for a wrist disability.

Post-service treatment records dated between April 1989 and June 2017 reflect ongoing complaints of and/or treatment for pain and/or numbness in the right hand.  In particular, treatment records in April 1989 reflect the Veteran presented with complaints of pain and numbness in his right hand, status post fall to his right wrist in service.  Treatment records dated in February 1998 reflect early cystic changes in the first MP joint, right hand.  Treatment records dated in June 2001 reflect an electromyogram (EMG) was performed and revealed right median nerve neuropathy at the wrist level.  At that time, the Veteran was diagnosed with CTS.

The Veteran was provided with VA wrist examination in July 2013.  A report of the July 2013 VA examination reflects, in pertinent part, a diagnosis of right wrist CTS.  The Veteran was found to have mild incomplete paralysis of the median nerve.  No etiological opinion was provided.  

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining entitlement to service connection that adequately considers all of the evidence of record pertaining to his claimed disability and provides reasoned bases for its findings.  See C.F.R. § 4.2 (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board must remand for additional development.

Additionally, the Board notes that additional medical evidence addressing the Veteran's right wrist disability was added to the record subsequent to a January 2014 statement of the case without waiver of Agency of Original Jurisdiction consideration.  In particular, the additional evidence primarily consisted of VA medical treatment records.  However, the Board notes that any potential prejudice resulting from such error will be cured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2.  Following completion of the above, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed wrist disability, including CTS.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file, medical history and history provided by the Veteran, the VA examiner must offer an opinion as to the following:

a. Does the Veteran have a wrist disability, to include CTS?  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to military service.

b. Whether it is at least as likely as not (a 50 percent or better probability) that such disability is proximately due to any service-connected disability, to include service-connected post-traumatic degenerative joint disease with flexion contracture of the right thumb?

c. Whether it is at least as likely as not (a 50 percent or better probability) that such disability was aggravated (i.e., permanently worsened beyond the normal progression of the disease) by any service-connected disability, to include service-connected post-traumatic degenerative joint disease with flexion contracture of the right thumb? (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

